



Exhibit 10.1
CHESAPEAKE ENERGY CORPORATION 2014
LONG TERM INCENTIVE PLAN
(amended and restated effective as of May 18, 2017)1 


1.
PURPOSE

Section 1.1 Purpose. This Long Term Incentive Plan is established by Chesapeake
Energy Corporation (the “Company”) to foster and promote the sustained progress,
growth and profitability of the Company by:
(a)    attracting, retaining and motivating Employees and Non-Employee
Directors;
(b)    allowing Employees and Non-Employee Directors to acquire a proprietary
and vested interest in the growth and performance of the Company;
(c)    providing incentives and rewards to Employees and Non-Employee Directors
who are in a position to contribute materially to the success and long-term
objectives of the Company; and
(d)    aligning the financial interests of Employees and Non-Employee Directors
with those of the Company’s shareholders.
Section 1.2 Effective Date. The Plan is effective as of June 13, 2014. The Plan
is subject to the approval by the holders of a majority of the outstanding
shares of Common Stock present or represented and entitled to vote at a meeting
called for such purpose. No Awards may be granted under the Plan prior to the
receipt of shareholder approval. The authority to issue Awards under the Plan
will terminate at 11:59 p.m. Central Time on June 12, 2024 and the remaining
terms of the Plan will continue in effect thereafter until all matters relating
to the exercise and settlement of Awards and administration of the Plan have
been completed.
2.
DEFINITIONS

Section 2.1 “Affiliated Entity” means any partnership or limited liability
company in which at least 50% of voting power thereof is owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or
Affiliated Entities or a combination thereof.
Section 2.2 “Appreciation” means, with respect to a SAR (as hereafter defined),
the amount by which the Fair Market Value of a share of Common Stock on the date
of exercise of the SAR exceeds the Fair Market Value of a share of Common Stock
on the Date of Grant of the SAR.
Section 2.3 “Award” means, individually or collectively, any Option, SAR,
Performance Share, Restricted Stock, Restricted Stock Unit or Other Stock Award
granted under the Plan to an Eligible Person pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the applicable Committee may
establish by the Award Agreement or otherwise.


______________________________________________
1 The Plan was initially adopted on June 13, 2014 and was subsequently amended
on May 20, 2016 and May 19, 2017.


CHESAPEAKE ENERGY CORPORATION 1

--------------------------------------------------------------------------------





Section 2.4 “Award Agreement” means any written or electronic instrument that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee’s
exercise of its administrative powers.
Section 2.5 “Board” means the Board of Directors of the Company.
Section 2.6 “Cause” means the occurrence of either of the following:
(i)    the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Chief Executive Officer of the Company which
specifically identifies the manner in which the Board or Chief Executive Officer
believes that the Participant has not substantially performed the Participant’s
duties, or
(ii)the willful engaging by the Participant in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company. For
purposes of this provision, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
based upon the advice of counsel for the Company shall be conclusively presumed
to be done, or omitted to be done, by the Participant in good faith and in the
best interests of the Company.
Section 2.7 “Change of Control” means the occurrence of any of the following:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). For purposes of this Section 2.6 the following acquisitions by a
Person will not constitute a Change of Control: (1) any acquisition by the
Company; (2) any redemption, share acquisition or other purchase of shares
directly or indirectly by the Company; (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below;
(ii)    during any period of not more than 24 months, the individuals who
constitute the board of directors (the “Incumbent Board”) of the Company as of
the beginning of such 24 month period cease for any reason to constitute at
least a majority of the board of directors. Any individual becoming a director
whose election, or nomination for election by the Company’s shareholders, is
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board will be considered a member of the Incumbent Board, but any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board will not be deemed a member of
the Incumbent Board;
(iii)    the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common


CHESAPEAKE ENERGY CORPORATION 2

--------------------------------------------------------------------------------





Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(iv)     the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
Section 2.8 “Change of Control Period” means the 24-month period commencing on
the effective date of a Change of Control.
Section 2.9 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.
Section 2.10 “Committee” means the Compensation Committee of the Board (or any
successor committee) or any other committee designated by the Board.
Section 2.11 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Section 3.3(b) of the Plan.
Section 2.12 “Date of Grant” means the date on which the grant of an Award is
made by the Committee.
Section 2.13 “Disability” has the meaning set forth in Section 409(A)(a)(2)(C)
of the Code.
Section 2.14 “Eligible Person” means any Employee or Non-Employee Director.
Section 2.15 “Employee” means any employee of the Company, a Subsidiary or an
Affiliated Entity or any person to whom an offer of employment with the Company,
a Subsidiary or an Affiliated Entity is extended, as determined by the
Committee.
Section 2.16 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
Section 2.17 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act with respect to the Common
Stock.
Section 2.18 “Fair Market Value” means, as of any day, the closing price of the
Common Stock on such day (or on the next preceding business day, if such day is
not a business day or if no trading occurred on such day) as reported on the New
York Stock Exchange or on such other securities exchange or reporting system as
may be designated by the Committee. In the event


CHESAPEAKE ENERGY CORPORATION 3

--------------------------------------------------------------------------------





that the price of a share of Common Stock shall not be so reported, the Fair
Market Value of a share of Common Stock shall be determined by the Committee in
its absolute discretion.
Section 2.19 “Full Value Award” means an Award other than of Options or Stock
Appreciation Rights, which is settled by the issuance of Common Stock.
Section 2.20 “Good Reason” during a Change of Control Period shall mean the
occurrence of one of the events set forth below:
(i)elimination of the Participant's job position or material reduction in duties
and/or reassignment of the Participant to a new position of materially less
authority;
(ii)a reduction in the Participant’s base salary in effect immediately prior to
the effective date of a Change of Control; or
(iii)a requirement that the Participant relocate to a location outside of a
fifty (50) mile radius of the location of his/her office or principal base of
operation immediately prior to the effective date of a Change of Control.
A Participant shall provide the Company written notice within ninety (90) days
of an event that constitutes Good Reason, of his/her intent to resign for Good
Reason and allows a thirty (30) day period for the Company to cure the Good
Reason event. If the Company fails to cure the Good Reason event within the
thirty (30) day cure period, the Participant may terminate and it will be deemed
to be a termination for Good Reason, provided the termination of employment
occurs within one hundred and eighty (180) days after the initial existence of
the Good Reason event specified in the notice. The failure of a Participant to
exercise his/her right to resign due to one event which qualifies as Good Reason
shall not waive his/her rights within ninety (90) days of another, subsequent
event that also qualifies as a Good Reason event during the Change of Control
Period.
Section 2.21 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.
Section 2.22 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.
Section 2.23 “Non-Employee Director” shall have the meaning set forth in Rule
16b-3, or any successor rule, promulgated under Section 16 of the Exchange Act.
Section 2.24 “Nonqualified Stock Option” means an Option to purchase shares of
Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.
Section 2.25 “Option” means an Incentive Stock Option or Nonqualified Stock
Option.
Section 2.26 “Other Stock Award” means any right granted to a Participant by the
Committee under Section 8 of the Plan.
Section 2.27 “Participant” means an Eligible Person to whom an Award has been
granted by the Committee under the Plan.
Section 2.28 “Performance Award” means any award of Performance Shares granted
by the Committee under Section 7 of the Plan.
Section 2.29 “Performance Measures” means the Company’s achievement of target
levels of aggregate earnings, earnings per share, share price, net income,
operating income, gross revenue, cash flows, reserve additions or replacements,
progress toward debt reduction goals, credit rating upgrades, production volume,
meeting geographic expansion goals, objectively identified project milestones,
market share, expense levels, finding costs, operating costs, overhead


CHESAPEAKE ENERGY CORPORATION 4

--------------------------------------------------------------------------------





or other costs, drilling results, new discoveries, development or use of new
technology, acquisitions and divestitures, risk management activities, asset
monetization strategies, environmental compliance and safety and accident rates,
return on equity, return on invested capital, total or comparative shareholder
return, changes in capital structure, a combination of or interrelationship
among any of the foregoing, as determined by the Committee.
Section 2.30 “Performance Share” means the Common Stock or a unit having a value
equivalent to the value of a share of Common Stock subject to a Performance
Award granted under Section 7 of the Plan, which may be delivered or, with
respect to a unit, the value of which may be delivered, to the Participant upon
the achievement of such performance goals during the Performance Period as
specified by the Committee.
Section 2.31 “Plan” means the Chesapeake Energy Corporation 2014 Long Term
Incentive Plan.
Section 2.32 “Restricted Stock” means the Common Stock issued under Section 5
which is subject to any restrictions that the Committee, in its discretion, may
impose.
Section 2.33 “Restricted Stock Unit” means the right granted under Section 6 of
the Plan to receive shares of Common Stock (or the equivalent value in cash if
the Committee so provides) in the future, which is subject to certain
restrictions and to risk of forfeiture.
Section 2.34 “SAR” means a Stock Appreciation Right.
Section 2.35 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.
Section 2.36 “Stock Appreciation Right” means a right, granted under Section 4,
to an amount equal to any increase in the Fair Market Value of the Common Stock
between the date on which the Stock Appreciation Right is granted and the date
on which the right is exercised.
Section 2.37 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.
3.
ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. The Compensation
Committee shall have overall authority to administer the Plan. The Board may
designate another committee or committees to administer the Plan with respect to
Non-Executive Officer Participants, subject to any terms or conditions
established by the Committee. Hereafter, “Committee” shall mean the Compensation
Committee, except when used in reference to Awards granted to Non-Executive
Officer Participants, “Committee” shall mean any applicable committee designated
by the Board.
Unless otherwise provided in the bylaws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing. Although the Committee is generally responsible for the
administration of the Plan, the Board in its sole discretion may take any action
under the Plan that would otherwise be the responsibility of the Committee,
except as such action pertains to the administration of Awards to Non-Employee
Directors.


CHESAPEAKE ENERGY CORPORATION 5

--------------------------------------------------------------------------------





Subject to the provisions of the Plan, the Committee shall have the authority
to:
(a)    Select the Eligible Persons to participate in the Plan.
(b)    Determine the time or times when Awards will be granted.
(c)    Determine the form of Award, the number of shares of Common Stock subject
to any Award, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration of the vesting or exercise of an Award under certain circumstances
determined by the Committee (subject to Article 9 of the Plan). However, nothing
in this Section 3.1 shall be construed to permit the repricing of any
outstanding Award in violation of Section 4.3.
(d)    Determine whether Awards will be granted singly or in combination.
(e)    Determine whether, to what extent and under what circumstances Awards may
be settled in cash or Common Stock.
(f)    Determine whether any conditions applicable to an Award have been met and
whether an Award will be paid at the end of a Performance Period.
(g)    Employ attorneys, consultants, accountants and other advisors as deemed
necessary or appropriate by the Committee.
(h)    Take any and all other action it deems necessary or advisable for the
proper operation or administration of the Plan.
Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties, unless otherwise determined by the Board.
Section 3.3 Shares Subject to the Plan. Subject to adjustment as provided in
paragraphs (b), (c) and (d) below, the aggregate number of shares of Common
Stock which may be issued pursuant to Awards under the Plan will not exceed
71,600,000 shares, which number is the sum of (i) 36,600,000 shares that were
originally approved at the Company’s 2014 Annual Meeting of Shareholders and
(ii) an additional 35,000,000 shares that were approved at the Company’s 2016
Annual Meeting of Shareholders. Upon shareholder approval of this Plan, no new
Awards will be granted under the Company’s Amended and Restated Long-Term
Incentive Plan approved by shareholders on June 10, 2005 (the “Prior Plan”). Any
of the authorized shares of Common Stock may be used for any of the types of
Awards described in the Plan. To the extent that a share of Common Stock is
issued pursuant to the grant or exercise of a Full Value Award, it shall reduce
the shares available under the Plan by 2.12 shares of Common Stock and to the
extent a share of Common Stock is issued pursuant to the grant or exercise of an
Award that is not a Full Value Award, it shall reduce the shares available under
the Plan by one (1) share of Common Stock. No more than 3,000,000 shares of
Common Stock may be issued pursuant to Incentive Stock Options. Common Stock
delivered pursuant to an Award under the Plan may consist, in whole or in part,
of authorized and unissued shares or treasury shares. The Committee, in its sole
discretion, shall determine the manner in which fractional shares arising under
this Plan are treated. Additional restrictions or adjustments with respect to
shares subject to the Plan are as follows:


CHESAPEAKE ENERGY CORPORATION 6

--------------------------------------------------------------------------------





(a)    Subject to (b) below, the aggregate number of shares of Common Stock
pursuant to Options and SARs granted to any Employee or Non-Employee Director in
any calendar year under this Plan may not exceed 1,000,000 shares; the aggregate
number of shares of Common Stock pursuant to Restricted Stock, Restricted Stock
Unit and Other Stock Awards granted to any Employee or Non‑Employee Director in
any calendar year may not exceed 1,000,000 shares and the maximum grant to any
Employee or Non-Employee Director pursuant to a Performance Award in any
calendar year shall not exceed 3,000,000 shares of Common Stock or the value of
3,000,000 shares (at the time of settlement) of Common Stock if settled in cash.
(b)    In the event that the shares of Common Stock, as presently constituted,
shall be changed into or exchanged for a different number or kind or shares of
stock or other securities of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, stock
split, combination of shares or other corporate event of similar nature), or if
the number of such shares of Common Stock shall be increased through the payment
of a stock dividend, then there shall be substituted for or added to each share
available under and subject to the Plan as provided herein, the number and kind
of shares of stock or other securities into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be exchanged
or to which each such share shall be entitled, as the case may be, to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Common Stock to preclude, to the extent practicable, the
enlargement or dilution of rights under such Awards. In the event there shall be
any other change in the number or kind of the outstanding shares of Common
Stock, or any stock or other securities into which the Common Stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Award theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination.
No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.
(c)    If (i) any shares of Common Stock subject to an Award are forfeited, an
Award expires or an Award is settled for cash (in whole or in part), or (ii)
after June 13, 2014 any shares of Common Stock subject to an award under the
Prior Plan are forfeited, an award under the Prior Plan expires or an award
under the Prior Plan is settled for cash (in whole or in part), the shares of
Common Stock subject to such Award or award under the Prior Plan shall, to the
extent of such forfeiture, expiration or cash settlement, again be available for
grant under the Plan, in accordance with Section 3.3(d) below. In the event that
withholding tax liabilities arising from a Full Value Award or, after June 13,
2014, an award other than an option or stock appreciation right under the Prior
Plan are satisfied by tendering of shares of Common Stock (either actually or by
attestation) or by withholding of shares of Common Stock by the Company, the
shares of Common Stock so tendered or withheld shall be added to the shares of
Common Stock available for Awards under the Plan in accordance with Section
3.3(d) below. Notwithstanding anything to the contrary contained herein, the
following shares of Common Stock shall not be added to the shares of Common
Stock authorized for grant under Section 3.3: (i) shares of Common Stock
tendered by the Participant or withheld by the Company in payment of the
purchase price of an Option, or after June 13, 2014 an option under the Prior
Plan, or to satisfy any tax withholding obligation with respect to an Option or
Stock Appreciation Right, or after June 13, 2014 an option or stock appreciation
right under the Prior Plan (ii) shares of Common Stock subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof, or after June 13, 2014 a
stock appreciation right under the Prior Plan and (iii) shares of Common Stock
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise


CHESAPEAKE ENERGY CORPORATION 7

--------------------------------------------------------------------------------





of Options or, after June 13, 2014, options granted under the Prior Plan. Shares
of Common Stock related to Performance Awards or Other Stock Awards that are
payable exclusively in cash as provided in the Award Agreement will not be
counted against the aggregate number of shares of Common Stock available for
grant under the Plan.
(d)    Any shares of Common Stock that again become available for grant pursuant
to this Section 3.3 shall be added back as (i) one (1) share of Common Stock for
every one (1) share of Common Stock subject to Options or Stock Appreciation
Rights granted under the Plan or options or stock appreciation rights granted
under the Prior Plan, and (ii) 2.12 shares of Common Stock for every one (1)
share of Common Stock subject to a Full Value Award granted under the Plan or
awards other than options or stock appreciation rights granted under the Prior
Plan.
4.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

Section 4.1 Grant of Options and SARs. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Nonqualified Stock Options and Stock Appreciation Rights
(SARs) to Eligible Persons and Incentive Stock Options to Employees. Each grant
of an Option or SAR shall be evidenced by an Award Agreement and shall contain
such terms and conditions and be in such form as the Committee may from time to
time approve, subject to the requirements of Section 4.2.
Section 4.2 Conditions of Options and SARs. Each Option and SAR so granted shall
be subject to the following conditions:
(a)    Exercise Price. As limited by Section 4.2(e) below, the Award Agreement
for each Option and SAR shall state the exercise price set by the Committee on
the Date of Grant. No Option or SAR shall be granted at an exercise price which
is less than the Fair Market Value of the Common Stock on the Date of Grant.
(b)    Exercise of Options and SARs. Options and SARs granted under the Plan
shall be exercisable, in whole or in such installments and at such times, and
shall expire at such time, as shall be provided by the Committee in the Award
Agreement.
(c)    Form of Payment. The payment of the exercise price of an Option by the
Participant shall be made in cash, shares of Common Stock, a combination thereof
or in such other manner as the Committee may specify in the applicable Award
Agreement. The payment of the Appreciation associated with the exercise of a SAR
shall be made by the Company in shares of Common Stock or cash as determined by
the Committee.
(d)    Term of Option or SAR. The term of an Option or SAR shall be determined
by the Committee and specified in the applicable Award Agreement, except that no
Option or SAR shall be exercisable after the expiration of ten years from the
Date of Grant.
(e)    Special Restrictions Relating to Incentive Stock Options. Options issued
in the form of Incentive Stock Options shall only be granted to Employees of the
Company or a Subsidiary and not to Employees of an Affiliated Entity unless such
entity is classified as a “disregarded entity” of the Company or the applicable
Subsidiary under the Code. In addition to being subject to all applicable terms,
conditions, restrictions and/or limitations established by the Committee,
Options issued in the form of Incentive Stock Options shall comply with the
requirements of Section 422 of the Code (or any successor Section thereto),
including, without limitation, the requirement that the exercise price of an
Incentive Stock Option not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant, the requirement that each Incentive Stock
Option, unless sooner exercised, terminated or canceled, expire no later than
ten years from its Date of Grant, and the requirement that the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock


CHESAPEAKE ENERGY CORPORATION 8

--------------------------------------------------------------------------------





Options are exercisable for the first time by a Participant during any calendar
year (under this Plan or any other plan of the Company or any Subsidiary) not
exceed $100,000. Incentive Stock Options which are in excess of the applicable
$100,000 limitation will be automatically recharacterized as Nonqualified Stock
Options. No Incentive Stock Options shall be granted to any Employee if,
immediately before the grant of an Incentive Stock Option, such Employee owns
more than 10% of the total combined voting power of all classes of stock of the
Company or its Subsidiaries (as determined in accordance with the stock
attribution rules contained in Sections 422 and 424(d) of the Code) unless the
exercise price is at least 110% of the Fair Market Value of the Common Stock
subject to the Incentive Stock Option, and such Incentive Stock Option by its
terms is exercisable no more than five years from the date such Incentive Stock
Option is granted.
(f)    Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option or SAR prior to
the purchase or receipt of such share of Common Stock by exercise of the Option
or SAR. In addition, no Option or SAR granted under the Plan shall include any
dividend equivalents.
Section 4.3 No Repricing. Except for adjustments made pursuant to Section
3.3(b), in no event will the Committee, without first obtaining Shareholder
Approval, (i) decrease the exercise price of an Option or SAR after the Date of
Grant; (ii) accept for surrender to the Company any outstanding Option or SAR
granted under the Plan as consideration for the grant of a new Option or SAR
with a lower exercise price; or (iii) repurchase from Participants any
outstanding Options or SARs that have an exercise price per share higher than
the then current Fair Market Value of a share of Common Stock.
5.
RESTRICTED STOCK AWARDS

Section 5.1 Grant of Restricted Stock. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Restricted Stock to any Eligible Person. Restricted Stock
shall be awarded in such number, for such purchase price (if any) and at such
times during the term of the Plan as the Committee shall determine. Each grant
of Restricted Stock shall be evidenced by an Award Agreement and shall contain
such terms and conditions and be in such form as the Committee may from time to
time approve, subject to the requirements of Section 5.2. Restricted Stock
issued pursuant to a Restricted Stock Award may be evidenced in such manner as
the Committee deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates into escrow
until the restrictions associated with such Award are satisfied.
Section 5.2 Conditions of Restricted Stock Awards The grant of Restricted Stock
shall be subject to the following:
(a)    Restriction Period. Each Restricted Stock Award shall require the holder
to remain in the employment or otherwise be classified as an Eligible Person (or
in the case of a Non-Employee Director, remain a director of the Company, a
Subsidiary, or an Affiliated Entity for a prescribed period (the “Restriction
Period”). The Committee shall determine the Restriction Period or Periods that
shall apply to the shares of Common Stock covered by each Award or portion
thereof. In addition to any time vesting conditions determined by the Committee,
Restricted Stock may be subject to the achievement by the Company of specified
Performance Measures or other individual criteria as determined by the
Committee. At the end of the Restriction Period, assuming the fulfillment of any
other specified vesting conditions, the restrictions imposed by the Committee
shall lapse with respect to the shares of Common Stock covered by the Award or
portion thereof.
(b)    Code Section 162(m). If the Committee intends for a Restricted Stock
Award to be granted and administered in a manner designed to preserve the
deductibility of the resulting


CHESAPEAKE ENERGY CORPORATION 9

--------------------------------------------------------------------------------





compensation in accordance with Section 162(m) of the Code, then Performance
Measures applicable to such Award shall be established in writing by the
Committee no later than the earlier of (i) 90 days after the commencement of the
relevant Performance Period and (ii) the date as of which 25% of the Performance
Period has elapsed. The Committee’s discretion to modify or waive the
Performance Measures related to the vesting of the Award may be restricted in
order to comply with Section 162(m).
(c)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of service or employment during the Restriction Period, all shares
of Restricted Stock still subject to forfeiture shall be forfeited by the
Participant and any purchase price paid by the Participant shall be returned to
such Participant.
(d)    Shareholder Rights. During any Restriction Period, the Committee may, in
its discretion, grant to or withhold from the holder of Restricted Stock all or
any of the rights of a shareholder with respect to the shares, including, but
not by way of limitation, the right to vote such shares or to receive dividends.
If any dividends or other distributions are paid in shares of Common Stock and
distributed to the holder of Restricted Stock, all such shares shall be subject
to the same restrictions on transferability as the shares of Common Stock
subject to the Award with respect to which they were paid.
(e)    Minimum Vesting Condition. The minimum Restriction Period applicable to
any Restricted Stock granted to an Employee that is not subject to performance
criteria restricting the vesting of the Award shall be three years from the Date
of Grant (subject to the provisions of Article 9).
6.
RESTRICTED STOCK UNITS

Section 6.1 Grant of Restricted Stock Units. The Committee may, from time to
time, subject to the provisions of the Plan and such other terms and conditions
as it may determine, grant Restricted Stock Units to any Eligible Person.
Restricted Stock Units shall be awarded in such number and at such times during
the term of the Plan as the Committee shall determine. Each grant of Restricted
Stock Units shall be evidenced by an Award Agreement and shall contain such
terms and conditions and be in such form as the Committee may from time to time
approve, subject to the requirements of Section 6.2.
Section 6.2 Conditions of Restricted Stock Unit Awards The grant of Restricted
Stock Units shall be subject to the following:
(a)    Restriction Period. Each Restricted Stock Unit Award shall require the
holder to remain in the employment or otherwise be classified as an Eligible
Person (or in the case of a Non-Employee Director, remain a director of the
Company, a Subsidiary, or an Affiliated Entity for the Restriction Period. The
Committee shall determine the Restriction Period or Periods that shall apply to
each Award. In addition to any time vesting conditions determined by the
Committee, Restricted Stock Units may be subject to the achievement by the
Company of specified Performance Measures or other individual criteria as
determined by the Committee.
(b)    Code Section 162(m). If the Committee intends for a Restricted Stock Unit
Award to be granted and administered in a manner designed to preserve the
deductibility of the resulting compensation in accordance with Section 162(m) of
the Code, then Performance Measures applicable to such Award shall be
established in writing by the Committee no later than the earlier of (i) 90 days
after the commencement of the relevant Performance Period and (ii) the date as
of which 25% of the Performance Period has elapsed. The Committee’s discretion
to modify or waive the Performance Measures related to the vesting of the Award
may be restricted in order to comply with Section 162(m).


CHESAPEAKE ENERGY CORPORATION 10

--------------------------------------------------------------------------------





(c)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of service or employment during the Restriction Period, all
Restricted Stock Units still subject to forfeiture shall be forfeited by the
Participant.
(d)    Shareholder Rights. Restricted Stock Units shall not entitle a
Participant to any of the rights of a shareholder with respect to the shares.
Provided, however, the Committee may grant dividend equivalents with respect to
Restricted Stock Units granted hereunder.
(e)    Minimum Vesting Condition. The minimum Restriction Period applicable to
any Restricted Stock Unit granted to an Employee that is not subject to
performance criteria restricting the vesting of the Award shall be three years
from the Date of Grant (subject to the provisions of Article 9).
7.
PERFORMANCE AWARDS

Section 7.1 Grant of Performance Shares. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Performance Shares to any Eligible Person. Performance
Shares shall be awarded in such number and at such times during the term of the
Plan as the Committee shall determine. Each Performance Award shall be evidenced
by an Award Agreement and shall contain such terms and conditions and be in such
form as the Committee may from time to time approve, subject to the requirements
of Section 7.2.
Section 7.2 Conditions of Performance Awards. The grant of Performance Shares
shall be subject to the following:
(a)    Performance Period. Performance Shares will be subject to the achievement
of one or more performance goals by the Company or the Participant individually,
measured for a prescribed period (the “Performance Period”), as specified by the
Committee, such Performance Period to be not less than one year in duration.
Such performance goals may be based upon the Company’s achievement of
Performance Measures or other individual criteria.
(b)    Code Section 162(m). If the Committee intends for a Performance Award to
be granted and administered in a manner designed to preserve the deductibility
of the resulting compensation in accordance with Section 162(m) of the Code,
then the Performance Measures applicable to such Award shall be established in
writing by the Committee no later than the earlier of (i) 90 days after the
commencement of the relevant Performance Period and (ii) the date as of which
25% of the Performance Period has elapsed. The Committee’s discretion to modify
or waive the Performance Measures to the vesting of the Award may be restricted
in order to comply with Section 162(m).
(c)    Payment Respecting Performance Shares. Performance Shares shall be earned
to the extent that their terms and conditions are met, as certified by the
Committee. The form and timing of payment for Performance Shares earned shall be
determined by the Committee and specified in the Award Agreement.
(d)    Termination of Employment. The Committee, in its sole discretion, may
(i) permit a Participant who ceases to be an Eligible Person before the end of
any Performance Period, or the personal representative of a deceased
Participant, to continue to be subject to a Performance Award relative to the
current Performance Period until such Awards are forfeited or earned pursuant to
their terms and conditions or (ii) authorize the payment to such Participant, or
the personal representative of a deceased Participant, of the Performance Shares
which would have been paid to the Participant had the Participant remained an
Eligible Person to the end of the Performance Period. In the absence of such
permission by the Committee, any unvested Performance Shares shall be forfeited
when a Participant ceases to be an Eligible Person.


CHESAPEAKE ENERGY CORPORATION 11

--------------------------------------------------------------------------------





8.
OTHER STOCK AWARDS

Section 8.1 Grant of Other Stock Awards. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, specify the terms and provisions of other forms of equity-based
or equity-related awards not described above which the Committee determines to
be consistent with the purpose of the Plan and the interests of the Company,
which awards may provide for cash payments based in whole or in part on the
value or future value of Common Stock, for the acquisition or future acquisition
of Common Stock, or any combination thereof. Each Other Stock Award shall be
evidenced by an Award Agreement and shall contain such terms and conditions and
be in such form as the Committee may from time to time approve, subject to the
requirements of Section 8.2.
Section 8.2 Minimum Vesting Condition. Other Stock Awards subject to performance
criteria shall not vest in less than one year and Other Stock Awards which are
subject to time vesting shall not fully vest in less than three years from the
Date of Grant (subject to the provisions of Article 9).
9.
TREATMENT OF AWARDS UPON CERTAIN EVENTS

Section 9.1 Change of Control.
(a)    Awards not Assumed or Substituted by Surviving Entity. Upon the
occurrence of a Change of Control, and except with respect to any Awards assumed
by the surviving entity or otherwise equitably converted or substituted in
connection with a Change of Control in a manner approved by the Committee, then
notwithstanding any other provisions of the Plan, (i) all outstanding Options
and SARs shall be fully exercisable; (ii) restrictions on outstanding Restricted
Stock, Restricted Stock Units, Other Stock Awards and Performance Awards shall
lapse; and (iii) each outstanding Performance Award shall be deemed to have
achieved a level of performance as specified by the Committee in the Award
Agreement governing such Performance Award.
(b)    Awards Assumed or Substituted by Surviving Entity. With respect any
Awards assumed by the surviving entity or otherwise equitably converted or
substituted in connection with a Change of Control in a manner approved by the
Committee, if during the Change of Control Period a Participant’s employment is
terminated without Cause or for Good Reason, (i) the Participant’s outstanding
Options and SARs shall be fully exercisable and vested; (ii)  any restrictions
on outstanding Restricted Stock, Restricted Stock Units, Other Stock Awards and
Performance Awards held by the Participant shall lapse; and (iii) each
outstanding Performance Award held by the Participant shall be deemed to have
achieved a level of performance as specified by the Committee in the Award
Agreement governing such Performance Award.
(c)    Committee Discretion to Accelerate Upon Change of Control. Regardless of
whether an event has occurred as described in paragraphs (a) and (b) above, the
Committee may, in its sole discretion, determine that upon the occurrence of a
Change of Control: (i) all or a portion of the outstanding Options and SARs
shall be fully exercisable; (ii) restrictions on all or a portion of the
outstanding Restricted Stock, Restricted Stock Units, Other Stock Awards and
Performance Awards shall lapse; and (iii) all or a portion of the outstanding
Performance Award shall be deemed to have achieved a level of performance as
specified by the Committee
Section 9.2 Disability, Death, Retirement or Involuntary Termination. With
respect to (i) a Participant who ceases to be an Eligible Person due to a
Disability, (ii) the personal representative of a deceased Participant, or
(iii) any other Participant who ceases to be an Eligible Person due to the
Participant’s retirement or involuntary termination (as defined by the
Committee), the Committee, in its sole discretion, may permit the purchase of
all or any part of the shares subject to any unvested Option or waive the
vesting requirements or permit the continued vesting of any


CHESAPEAKE ENERGY CORPORATION 12

--------------------------------------------------------------------------------





Award on the date the Participant ceases to be an Eligible Person due to
Disability or death, or, except to the extent that such action would cause an
Award intended to qualify as performance-based compensation for purposes of
Section 162(m) of the Code to not so qualify, retirement or involuntary
termination. With respect to Options which have already vested at such date or
the vesting of which is accelerated by the Committee in accordance with the
foregoing provision, the Participant or the personal representative of a
deceased Participant shall have the right to exercise such vested Options within
such period(s) as the Committee shall determine.
10.
GENERAL

Section 10.1 Amendment or Termination of Plan. The Board may suspend or
terminate the Plan at any time. In addition, the Board may, from time to time,
amend the Plan in any manner, but may not adopt any amendment without
Shareholder Approval if (i) Shareholder Approval is necessary or desirable to
qualify or comply with any tax or regulatory requirement for which or with which
the Board deems it necessary or desirable to qualify or comply, or (ii) in the
opinion of counsel to the Company, Shareholder Approval is required by any
federal or state laws or regulations or the rules of any stock exchange on which
the common stock may be listed.
Section 10.2 Withholding Taxes. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Stock Award; (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.
Section 10.3 Code Section 83(b) Elections. The Company, its Subsidiaries and
Affiliated Entities have no responsibility for a Participant’s election, attempt
to elect or failure to elect to include the value of an Award subject to
Section 83 in the Participant’s gross income for the year of grant pursuant to
Section 83(b) of the Code. Any Participant who makes an election pursuant to
Section 83(b) will promptly provide the Committee with a copy of the election
form.
Section 10.4 Code Section 162(m). To the extent that an Award is intended to
qualify as performance-based compensation under Section 162(m) of the Code, any
ambiguities or inconsistencies in construction of the Plan shall be interpreted
to give effect to such intention.
Section 10.5 Code Section 409A. The Plan and all Awards shall be administered,
interpreted, and construed in a manner consistent with Code Section 409A or an
exemption therefrom. Should any provision of the Plan, any Award hereunder, or
any other agreement or arrangement contemplated by the Plan be found not to
comply with, or otherwise be exempt from, the provisions of the Code Section
409A, such provision shall be modified and given effect (retroactively if
necessary), in the sole discretion of the Committee, and without the consent of
the Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation or tax penalties under Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Plan
during the six-month period immediately following the Participant’s separation
from service shall instead be paid on the first business day after the date that
is six months following the Participant’s termination date (or death, if
earlier), with interest from the date such amounts would otherwise have been
paid at the short-term applicable federal rate, compounded semi-annually, as
determined under Section 1274 of the Code, for the month in which payment would
have been made but for the delay in payment


CHESAPEAKE ENERGY CORPORATION 13

--------------------------------------------------------------------------------





required to avoid the imposition of an additional rate of tax on the Participant
under Section 409A. In the event an Award is subject to Section 409A, any
payments to be made under this Plan upon a termination of employment shall only
be made if such termination of employment constitutes a “separation from
service” under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Plan comply
with Section 409A and in no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Employee on account of non-compliance with Section 409A.
Section 10.6 Non-Transferability. Subject to other provisions of the Plan and
any applicable Award Agreement, Awards are not transferable other than by will
or the laws of descent and distribution. Any attempted sale, transfer,
assignment, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, any Award contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Award involved in such attempt. The Committee shall impose
such other restrictions and conditions on any shares of Common Stock covered by
an Award as it may deem advisable including, without limitation, restrictions
under applicable Federal or state securities laws, and may legend the
certificates representing the shares of Common Stock subject to the Award to
give appropriate notice of such restrictions.
Section 10.7 Committee Discretion. The Committee’s determinations under the
Plan, including without limitation, (i) the determination of the Eligible
Persons to receive Awards, (ii) the form, amount and timing of such Awards,
(iii) the terms and provisions of such Awards, (iv) minimum employment or
service periods, and (v) agreements evidencing the same, need not be uniform
and, subject to any restrictions set forth in the Plan, may be made by the
Committee selectively among Participants who receive, or who are eligible to
receive, Awards under the Plan, whether or not such Participants are similarly
situated.
Section 10.8 Leaves of Absence, Suspensions. The Committee shall be entitled to
make such rules, regulations and determinations as it deems appropriate under
the Plan in respect of any suspension of employment or leave of absence from the
Company granted to a Participant whether such suspension or leave is paid or
unpaid and whether due to a Disability or otherwise. Without limiting the
generality of the foregoing, the Committee shall be entitled to determine
(i) whether or not any such suspension or leave of absence shall be treated as
if the Participant ceased to be an employee of the Company and (ii) the impact,
if any, of any such suspension or leave of absence on Awards under the Plan.
Section 10.9 Participant Misconduct. Notwithstanding anything in the Plan to the
contrary, the Committee shall have the authority under the Plan to determine
that in the event of serious misconduct by the Participant (including violations
of employment agreements, confidentiality or other proprietary matters) or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliated Entity, any outstanding Award granted to such
Participant may be cancelled, in whole or in part, whether or not vested. The
determination of whether a Participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Subsidiary or Affiliated Entity shall be determined by the Committee in good
faith and in its sole discretion. This Section 10.09 shall have no effect and be
deleted from the Plan following a Change of Control.
Section 10.10 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder. Notwithstanding


CHESAPEAKE ENERGY CORPORATION 14

--------------------------------------------------------------------------------





anything contained in this Plan to the contrary, the Company shall have no
obligation to issue or deliver certificates representing shares of Common Stock
evidencing Awards prior to:
(a)    the obtaining of any approval from, or satisfaction of any waiting period
or other condition imposed by, any governmental agency which the Committee
shall, in its sole discretion, determine to be necessary or advisable;
(b)    the listing of such shares on any exchange on which the Common Stock may
be listed; and
(c)    the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.
Section 10.11 Right to Continued Employment or Board Membership. Participation
in the Plan shall not give any Participant any right to remain in the employ of
the Company, a Subsidiary or an Affiliated Entity or any right to remain on the
Board of the Company. Further, the adoption of this Plan shall not be deemed to
give any Employee or Non-Employee Director or any other individual any right to
be granted an Award.
Section 10.12 Other Compensation Programs. The existence and terms of the Plan
shall not limit the authority of the Board in compensating Employees and
Non-Employee Directors in such other forms and amounts, including compensation
pursuant to any other plans as may be currently in effect or adopted in the
future, as it may determine from time to time.
Section 10.13 Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information, including the
furnishing of information, or failure to act, if in good faith.
Section 10.14 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
Section 10.15 Governing Law, Severability. The Plan shall be governed by and
construed in accordance with the laws of the State of Oklahoma except as
superseded by applicable federal law. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which will remain in full force and effect.




CHESAPEAKE ENERGY CORPORATION 15